Citation Nr: 0307753	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  94-13 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.  During the 
pendency of the appeal, the veteran moved and the Montgomery, 
Alabama, RO is the certifying RO.

A hearing was held before the undersigned Veterans Law Judge 
in May 2000.  The hearing transcript is associated with the 
claims file.  In August 2000, the Board remanded the issues 
for further development.  As discussed in detail below, 
additional development is warranted.  

In addition, with respect to additional claims for 
entitlement to service connection for an upper respiratory 
disorder, an immune system deficiency, an allergic condition 
secondary to an immune system deficiency, and a skin 
disorder, the Board notes that the RO denied the claims by 
rating decision dated in November 2002.  The veteran 
indicated her disagreement by correspondence dated in 
December 2002.  As it does not appear that a statement of the 
case has yet been issued, a remand is warranted.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Next, it appears to the Board that the veteran may have 
attempted to raise the issues of entitlement to service 
connection for post traumatic stress disorder (PTSD), a total 
disability rating (TDIU), and a questionable claim for a 
cardiovascular disorder, claimed as an abnormal 
electrocardiogram (EKG).  If she desires to pursue these 
issues, she and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of these issues, the Board has no jurisdiction 
of the issues at this time.


REMAND

As an initial procedural matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  This law redefines the 
obligations of VA, including the Board, with respect to the 
duty to assist a veteran in obtaining evidence necessary to 
substantiate a claim and includes an enhanced duty to notify 
veterans as to the information and evidence necessary to 
substantiate a claim.  As such, the veteran should be 
provided with a letter informing her of her due process 
rights under the VCAA.

Next, to the extent that the veteran claims thyroid, 
headache, memory loss, and hypertension as related to an 
undiagnosed illness, the Board notes that a medical opinion 
is needed to clarify the diagnoses and to address her 
complaints as they relate to service in the Persian Gulf and 
undiagnosed illness.  Therefore, the Board finds that the 
claim should remanded for an opinion to determine the nature 
and etiology of the veteran's current complaints and their 
potential relationship to service in the Persian Gulf.  

In the alternative, to the extent the veteran asserts that 
she developed the disorders as a direct result of military 
service, the Board finds that a remand is necessary for an 
opinion of whether the veteran's complaints were incurred in 
or aggravated by military service on a direct basis.  Thus, 
the veteran should undergo a VA examination in order to 
clarify the diagnoses and provide a medical opinion on the 
etiology.  

Further, although several attempts have been made to 
associate the veteran's service medical records from her 
period of service during the Persian Gulf War with the claims 
file, the Board notes that only one attempt has been made 
with the National Personnel Records Center (NPRC) in 1992.  
The NPRC responded that the request should be resubmitted in 
90 days but it does not appear that a follow-up request was 
made.  As such, the Board finds that another attempt should 
be undertaken with the NPRC to associate service medical 
records from the veteran's period of service in the Persian 
Gulf War with the claims file. 

Finally, the veteran should be advised that while the case is 
on remand status, she is free to submit additional evidence 
and argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there are additional medical records that have not been 
submitted, the appellant is free to highlight the records, 
and submit them, or request the RO's assistance in obtaining 
the records.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 has 
been completed.  In particular, the RO 
should inform the veteran of her due 
process rights and VA's duty to assist 
under the VCAA.    

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with treatment for any of the claimed 
disabilities not already associated with 
the claims file.  

In particular, the RO should obtain the 
veteran's medical records from the VA 
Outpatient Treatment Center in 
Huntsville, Alabama, for treatment for 
thyroid, headaches, memory loss, and 
hypertension during the period of July 
1997 to the present.  Please obtain 
following type of records: Clinical 
Notes.

Further, she indicated at a hearing 
before the Board that she occasionally 
sought medical treatment from an unnamed 
private physician.  Ask her to provide 
the full name and office address of the 
physician referenced.  If she responds, 
obtain the clinical records of the 
physician identified. 

3.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's service medical records for her 
period of military service from January-
April 1991.  She asserts that the records 
may have been burned in Dhahran.  Ask the 
NPRC if they can confirm or deny whether 
the records could have been destroyed.  
If no records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

4.  Thereafter, the entire claims file, 
to include records obtained pursuant to 
the above, should be directed to a VA 
examiner for an undiagnosed illness 
examination and opinion regarding the 
relationship between the veteran's 
complaints of thyroid, headaches, memory 
loss, and hypertension, and duty in the 
Persian Gulf.  Specifically, the examiner 
is requested to express an opinion as to 
the following questions:

(a) Can the veteran's current complaints 
related to thyroid, headache, memory 
loss, and hypertension be attributed to 
any known clinical diagnoses and, if so, 
what are the diagnoses?
 
(b)  Does the record establish that the 
veteran's current complaints are as 
likely as not related to military service 
in the Persian Gulf?  In responding to 
this question, the examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

(c)  If it is determined that the 
veteran's complaints are not related to 
service in the Persian Gulf, then the 
examiner should provide an opinion as to 
a general medical nexus between the 
current complaints and military service, 
if any.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be determined 
without additional examination, such 
examination should be scheduled.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002).  

6.  Thereafter, the matters should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

7.  With respect to the additional claims 
for entitlement to service connection for 
an upper respiratory disorder, an immune 
system deficiency, an allergic condition 
secondary to an immune system deficiency, 
and a skin disorder, the RO should issue 
a statement of the case on the issues 
outlined above to the veteran and her 
representative. 

8.  The veteran is informed that the 
issues of entitlement to service 
connection for an upper respiratory 
disorder, an immune system deficiency, an 
allergic condition secondary to an immune 
system deficiency, and a skin disorder, 
will be returned to the Board following 
the issuance of the statement of the case 
only if they are perfected by the filing 
of a timely and adequate substantive 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


